Exhibit 10.18(D)

FIRST AMENDMENT TO SEARCH AND ADVERTISING SERVICES AND SALES

AGREEMENT

This First Amendment to Search and Advertising Services and Sales Agreement
(this “First Amendment”) is entered into as of July 14, 2010 (“First Amendment
Effective Date”) by and between Yahoo! Inc., a Delaware corporation (“Yahoo!”)
and Microsoft Corporation, a Washington corporation (“Microsoft”).

WHEREAS, Yahoo! and Microsoft are parties to that certain Search and Advertising
Services and Sales Agreement, entered into as of December 4, 2009 (the
“Agreement”); and

WHEREAS, the parties wish to amend the Agreement as more fully described herein
to provide Microsoft with a limited number of additional permitted uses of
Covered Data.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

1. Definitions. Capitalized terms used but not defined herein have the same
meanings given in the Agreement.

2. Use of Covered Data. The following shall be inserted immediately after the
fourth sentence of Section 13.2.2 of the Agreement (Disclosure of Personal End
User Information):

“In addition, and subject to the restrictions of this Section 13 (including,
e.g., the prohibition on Microsoft’s use of Yahoo! Search Data in connection
with display advertising services contained in Section 13.1.1), Microsoft may
use Covered Data in connection with Paid Search Services, Contextual Advertising
Services and Mobile Paid Search Services implemented in the United States and
Canada for the limited purposes stated in Exhibit K (and then only in the manner
described therein).”

3. Exhibit K. Exhibit K, attached hereto, is hereby added to the Agreement.

4. Miscellaneous. This First Amendment will be governed and construed, to the
extent applicable, in accordance with the laws of the State of New York, without
regard to its conflict of law principles. This First Amendment may be executed
in multiple counterparts, each of which shall be deemed an original and all of
which shall constitute one and the same instrument. This First Amendment may be
amended or modified only by a written agreement that (a) refers to this First
Amendment; and (b) is executed by an authorized representative of each party.
This First Amendment shall be binding on the parties hereto and their respective
personal and legal representatives, successors, and permitted assigns. Except as
expressly set forth herein, the Agreement remains in full force and effect and
this First Amendment shall not be construed to alter, amend or change any of the
other terms or conditions set forth in the Agreement. To the extent of any
conflict between this First Amendment and any provisions of the Agreement, this
First Amendment shall control with respect to the subject matter hereof.

 

1

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties by their duly authorized representatives have
executed this First Amendment as of the First Amendment Effective Date.

 

YAHOO! INC.       MICROSOFT CORPORATION By:  

       /s/ Mike Gupta

      By:  

     /s/ Greg Nelson

Name:  

  Mike Gupta

      Name:  

Greg Nelson

Title:  

    SVP Finance

      Title:   

General Manager Search Alliance

 

2

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.



--------------------------------------------------------------------------------

EXHIBIT K

ADDITIONAL PERMITTED USES FOR COVERED DATA

 

A. Pooled Use of Covered Data for [*]

Purpose: Provide Customers with quality traffic by [*] in connection with the
Services across the Microsoft Network that are associated with Covered Data. The
model described below will be used by Microsoft to [*].

Microsoft’s [*] process for Paid Search Services, Contextual Advertising
Services and Mobile Paid Search Services works as follows:

 

-    [*]. -    [*]. -    [*]. -    [*]. -    [*].

 

B. Pooled Use of Covered Data for [*] of Ads

Purpose: Use Covered Data across the Microsoft Network in connection with the
Paid Search Services, Contextual Advertising Services and Mobile Paid Search
Services for accurate measurement of [*] accordingly in order to [*] to members
of the Microsoft Network. This information is used to [*] to provide best
experience for Customer and members of the Microsoft Network.

Microsoft’s “[*]” process works as follows:

 

-    [*]. -    [*]. -    [*]. -    [*]. -    [*].

 

C. Pooled Use of Covered Data for [*]

Purpose: To develop a [*] in connection with the Paid Search Services,
Contextual Advertising Services and Mobile Paid Search Services across the
Microsoft Network [*].

Microsoft’s [*] process works as follows:

 

3

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.



--------------------------------------------------------------------------------

—    [*]. —    [*]. —    [*]. —    [*].

 

4

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.